Citation Nr: 1818041	
Decision Date: 03/22/18    Archive Date: 04/03/18

DOCKET NO.  07-01 447	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES


1.  Whether new and material evidence has been presented to reopen a previously-denied service connection claim for a right knee disorder.

2.  Entitlement to service connection for a right knee disorder, to include as secondary to a service-connected bilateral foot disorder.

3.  Entitlement to service connection for a left knee disorder, to include as secondary to a service-connected bilateral foot disorder.

4.  Entitlement to service connection for bilateral foot ankylosis, to include as secondary to a service-connected bilateral foot disorder.

5.  Entitlement to service connection for varicose veins, to include as secondary to a service-connected bilateral foot and lower extremity disorders.

6.  Entitlement to service connection for diabetes mellitus, to include as secondary to a service-connected bilateral foot disorder.
7.  Entitlement to service connection for a psychiatric disorder, referred to as a chronic adjustment disorder, to include as due to service-connected bilateral foot, back and lower extremity disorders.  

8.  Entitlement to an initial compensable rating for service-connected bilateral hearing loss.

9.  Entitlement to an initial higher rating for a service-connected bilateral foot disorder, referred to as bilateral accessory navicular syndrome, evaluated as 30 percent disabling prior to March 3, 2017, and 50 percent disabling thereafter.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Nicole L. Northcutt, Counsel


INTRODUCTION

The Veteran served on active duty in the United States Air Force from June 1973 to August 1980.

These matters come before the Board on appeal from rating decisions issued in June 2012 and December 2014 by a Regional Office (RO) of the Department of Veterans Affairs (VA).

In February 2016, the Board remanded the initial increased rating claims on appeal for development and the service connection claims on appeal (with the current claim to reopen the previously denied service connection claim for a right knee disorder encompassed in the former claim for service connection for a bilateral knee disorder) for the issuance of a Statement of the Case, per Manlincon v. West, 12 Vet. App. 238, 240-41 (1999).  Thereafter, the Veteran timely perfected appeals of these claims, thereby conferring jurisdiction of the substance of these claims to the Board.  

In this same decision, the Board also remanded a reopened service connection claim for a lower back disorder, an initial service connection claim for peripheral neuropathies of the lower extremities, and a claim seeking entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities, for the issuance of a statement of the case.  However, as a March 2017 rating decision granted the benefits sought (with the Veteran's lower extremity peripheral neuropathies service connection claim granted as radiculopathies of the bilateral extremity femoral and sciatic nerves, encompassing the same symptomatology but under a different moniker), the benefits sought have been granted, and these related appeals are extinguished.  

The March 2017 rating decision also granted a staged increased rating for the Veteran's service-connected bilateral foot disability, as referenced in the current phrasing of the claim, above.

The Board acknowledges that since the Veteran's service connection claims for diabetes mellitus and a psychiatric disorder were most recently adjudicated by the RO, the Veteran has submitted evidence relevant to these claims.  However, the Veteran expressly waived initial RO consideration of this newly submitted evidence, and even without such an express waiver, his waiver would have been presumed given the date that the Veteran perfected his appeal of these claims (May 2017).  See 38 U.S.C.A. § 7105(e).

The Veteran's claims seeking service connection for a psychiatric disorder, varicose veins, and bilateral knee disorders are addressed in the REMAND portion of the decision below and are REMANDED to the RO.


FINDINGS OF FACT

1.  A September 1981 rating decision denied the Veteran's initial service connection claim for a right knee disorder; the Veteran did not appeal the decision or submit any evidence related to the claim within one year of the issuance of the decision.

2.  The evidence added to the record more than one year since the issuance of the September 1981 rating decision relates to an element of the right knee disorder service connection claim previously found to be absent, namely evidence of current right knee disorder.

3.  The Veteran is not currently diagnosed with diabetes mellitus or foot ankylosis.

4.  Throughout the pendency of this appeal, the Veteran's bilateral hearing loss disability has been manifested by hearing acuity of Level I in the left and right ears.

5.  Prior to March 3, 2017, the Veteran's bilateral foot disorder was manifested by severe impairment.

6.  Beginning March 3, 2017, the Veteran's bilateral foot disorder was manifested by pronounced impairment.


CONCLUSIONS OF LAW

1.  The September 1981 rating decision denying the claim of entitlement to service connection for a right knee disorder is final.  38 U.S.C.A. § 7104 (2012); 38 C.F.R. § 20.1100 (2017).  

2.  The criteria for reopening the service connection claim for a right knee disorder have been met.  38 U.S.C.A. § 5108 (2012); 38 C.F.R. § 3.156 (2017).

3.  The criteria for service connection for diabetes mellitus, to include as secondary to a service-connected bilateral foot disability, have not been met.  38 U.S.C. 
§§ 1110, 5107(b) (2012); 38 C.F.R. §§ 3.303, 3.310 (2017).

4.  The criteria for service connection for foot ankylosis, to include as secondary to a service-connected bilateral foot disability, have not been met.  38 U.S.C. §§ 1110, 5107(b) (2012); 38 C.F.R. §§ 3.303, 3.310 (2017).

5.  The criteria for an initial compensable rating for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (2012); 38 C.F.R. § 4.85, Diagnostic Code 6100 (2017).

6.  The criteria for an initial higher rating for a service-connected bilateral foot disorder in excess of 30 percent disabling prior to March 3, 2017, and in excess of 50 percent disabling thereafter, have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (2012); 38 C.F.R. § 4.71a, Diagnostic Code 5276 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Claim to Reopen

The RO denied the Veteran's initial service connection claim for a right knee disorder, referred to as a right knee injury, in September 1981, and the Veteran was apprised of his appellate rights in the October 1981 notice accompanying this decision, but failed to initiate a timely appeal thereof.  Moreover, no evidence relevant to the denied claim was associated with the file within the year thereafter.  Thus, the September 1981 decision became final.   38 U.S.C.A. § 7105(c); Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011); 38 C.F.R. §§ 3.104, 3.156(a)-(b), 20.302, 20.1103.

Nevertheless, a final denial of a service connection claim may be reopened by the submission of new and material evidence.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  New evidence is defined as evidence not previously submitted to agency decision-makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

In Shade v. Shinseki, 24 Vet. App. 110, 118 (2010), the United States Court of Appeals for Veterans Claims (Court) stated that when determining whether the submitted evidence meets the definition of new and material evidence, VA must consider whether the new evidence could, if the claim were reopened, reasonably result in substantiation of the claim.  Id. at 118.  Thus, pursuant to Shade, evidence is new if it has not been previously submitted to agency decision-makers and is material if, when considered with the evidence of record, it would at least trigger VA's duty to assist by providing a medical opinion, which might raise a reasonable possibility of substantiating the claim.  Id. 

As reflected in the September 1981 rating decision, the RO denied the Veteran's right knee disorder service connection claim based on the lack of evidence of a current right knee disorder that could be linked to service.  However, since the issuance of this prior, final rating decision, evidence associated with the record reflects such a current disability, namely right knee osteoarthritis.  Given that this newly-associated evidence relates to a previously-missing element that is necessary to substantiate the claim, the Board concludes that this new evidence directly relates to the reason the Veteran's service connection claim was initially denied.  Moreover, when coupled with evidence previously of record reflecting that the Veteran experienced a right knee impairment in service, the new evidence triggers VA's duty to obtain a related VA medical opinion addressing a theory of direct service connection (as such an opinion is not currently of record).  Accordingly, the evidence is both new and material, sufficient to reopen the claim.  The reopened service connection claim is further addressed in the remand portion of the decision, below.


Service Connection Claims

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. § 1110 (2012); 38 C.F.R. § 3.303 (2017).  "To establish a right to compensation for a present disability, a veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)). 

Service connection may also be granted for a disability that is proximately due to, or aggravated by, a service-connected disease or injury.  See 38 C.F.R. § 3.310.

Service connection may also be granted for certain chronic diseases, such as arthritis, if manifested to a compensable degree within a specified period after discharge from service.  38 C.F.R. §§ 3.307, 3.309.

With regard to the Veteran's claims seeking service connection for diabetes mellitus and bilateral foot ankylosis, a review of the record fails to reflect that the Veteran has been diagnosed with these claimed disabilities at any point just prior to or during the appeal period.  In that regard, as noted by the Veteran's VA treatment providers and the VA examiner who performed the Veteran's August 2014 VA diabetes mellitus examination, while the Veteran's blood serologies indicate elevated glucose levels, the levels detected were not sufficiently elevated to support a diagnosis of diabetes mellitus.  Indeed, the record reflects that the Veteran appears to be conflating his elevated blood glucose levels with a diagnosis of diabetes mellitus; however, mere laboratory findings do not constitute a medical diagnosis for the purpose of awarding VA service-connected compensation.  Rather, a clinical diagnosis of the claimed disability (which is rendered by a medical professional and may be predicated on such laboratory findings) is required.  Furthermore, clinical examinations of the Veteran's feet, including those performed during VA examinations, failed to reveal any evidence of foot ankylosis.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) (holding that in the absence of proof of a present disability, there can be no valid claim).  

Accordingly, absent evidence of a current diagnosis of these claimed disabilities, the preponderance of the evidence is against the related service connection claims; thus, there is no reasonable doubt to resolve on the Veteran's behalf, and service connection for diabetes mellitus and foot ankylosis is not warranted.  


Increased Rating Claims

Ratings are based on a schedule of reductions in earning capacity from specific injuries or combination of injuries.  The ratings shall be based, as far as practicable, upon the average impairments of earning capacity resulting from such injuries in civil occupations.  38 U.S.C.A. § 1155.  Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  38 C.F.R. § 4.1.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2015).  When after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding the degree of disability such doubt will be resolved in favor of the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3.  

The relevant evidence of record regarding the severity of the Veteran's bilateral hearing loss and foot disabilities includes the Veteran's statements regarding his symptoms, his VA examination reports (which encompass his reported symptomatology), and his VA treatment records, which reflect findings consistent with his those outlined in his examination reports.  Thus, the Board will focus the analysis of this claim on the data set forth in the examination reports, as these reports reflect the most comprehensive analysis of the disabilities at issue.
Bilateral Hearing Loss

Pursuant to VA's rating schedule, the assignment of a disability rating for hearing impairment is derived by a purely mechanical application of the rating schedule to the numeric designations derived from the results of audiometric evaluations.  Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).   Evaluations of bilateral defective hearing range from noncompensable to 100 percent based on organic impairment of hearing acuity as measured by the results of controlled speech discrimination tests, together with the average hearing threshold level as measured by pure tone audiometric tests at the frequencies of 1000, 2000, 3000, and 4000 cycles per second (Hertz).  To evaluate the degree of disability from bilateral defective hearing, the rating schedule establishes 11 auditory acuity levels designated from level I, for essentially normal acuity, through level XI, for profound deafness.  38 C.F.R. §§ 4.85, 4.87, Tables VI and VII.  

When the pure tone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels or more, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.  Each ear will be evaluated separately.  38 C.F.R. § 4.86(a).  When the pure tone threshold is 30 decibels or less at 1000 Hertz, and 70 decibels or more at 2000 Hertz, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.  That numeral will then be elevated to the next higher Roman numeral.  Each ear will be evaluated separately.  38 C.F.R. § 4.86(b).  

Table VIa, "Numeric Designation of Hearing Impairment Based Only on Puretone Threshold Average," is used to determine a Roman numeral designation (I through XI) for hearing impairment based only on the puretone threshold average.  Table VIa will be used when the examiner certifies that use of the speech discrimination test is not appropriate because of language difficulties, inconsistent speech discrimination scores, etc., or when indicated under the provisions of Section 4.86.  38 C.F.R. § 4.85(c).  

The Veteran underwent a VA audiometric examination in July 2010, and the examination results were the basis of the initial noncompensable evaluation assigned for his bilateral hearing loss.  Audiometric testing conducted at that time revealed pure tone thresholds in decibels as follows:  



HERTZ



1000
2000
3000
4000
LEFT
25
20
20
55
RIGHT
20
10
10
40

Based on this audiometric data, the average pure tone threshold is 30 decibels in the left ear and 20 decibels in the right ear.  Speech audiometry revealed a speech recognition ability of 96 percent in the left and right ears.  The examiner noted hearing difficulty in terms of functional impact.  Martinak v. Nicholson, 21 Vet. App. 447, 455 (2007).

Using Table VI, these results merit ratings of Level I for the left and right ears, which fail to meet the schedular criteria for a compensable rating for hearing loss under Table VII.  See 38 C.F.R. § 4.85, Table VII.  

An evaluation under Table VIa is not available, as the evidence fails to show a decibel loss of 55 decibels or more at 1000, 2000, or 3000 Hertz in either ear and at 4000 Hertz in the right ear, or a decibel loss of 70 decibels or more at 2000 Hertz in either ear.  

Thus, these VA examination findings fail to reflect a basis for awarding a compensable evaluation.  

Per the Board's remand directives, the Veteran was afforded a second VA audiometric examination in March 2017, and audiometric testing conducted at that time revealed pure tone thresholds in decibels as follows:  




HERTZ



1000
2000
3000
4000
LEFT
30
20
30
65
RIGHT
20
15
20
45

Based on this audiometric data, the average pure tone threshold is 36 decibels in the left ear and 25 decibels in the right ear.  Speech audiometry revealed a speech recognition ability of 100 percent in the left ear and 96 percent in the right ear.  The examiner noted difficulty understanding conversation and difficulty hearing audio on training video productions in terms of functional impact.  Martinak, supra.

Using Table VI, these results merit ratings of Level I for the left and right ears, which fail to meet the schedular criteria for a compensable rating for hearing loss under Table VII.  See 38 C.F.R. § 4.85, Table VII.  

An evaluation under Table VIa is not available, as the evidence fails to show a decibel loss of 55 decibels or more at 1000, 2000, or 3000 Hertz in either ear or at 4000 in the right ear, or a decibel loss of less than 30 decibels at 1000 Hertz in the left ear or a loss of 70 decibels or more at 2000 Hertz in either ear.  

Thus, these 2010 and 2017 VA examination findings, which comprise the sole audiometric data recorded the rating period on appeal, fail to reflect a basis for awarding a compensable evaluation.  Accordingly, the preponderance of evidence is against the Veteran's claim seeking an initial compensable rating for his service-connected bilateral hearing loss.  Thus, there is no reasonable doubt to resolve in the Veteran's favor, and an initial compensable rating for service-connected bilateral hearing loss is not warranted.  

Bilateral Foot Disorder

During this appeal period, the Veteran's service-connected bilateral foot disorder, referred to by the RO with the lengthy moniker of "bilateral accessory navicular syndrome with acquired pes cavus, metatarsalgia, plantar fasciitis, peroneal brevis insertional tendonitis, without evidence of pes planus/pes planovalgus deformity," has been evaluated as 30 percent disabling prior to March 3, 2017, and 50 percent disabling thereafter.  As his specific foot disorder does not have its own specified rating criteria, the Veteran's bilateral foot disorder has been rated by analogy under the rating criteria for pes planus, as outlined in Diagnostic Code 5276.  

Pursuant to Diagnostic Code 5276, the Veteran's 30 percent rating , which is in effect for the rating period prior to March 2017, is assigned based on evidence of a severe bilateral foot impairment manifested by objective evidence of marked deformity (pronation, abduction, etc.), pain on manipulation and use accentuated, indication of swelling on use, and characteristic callosities.  The Veteran's 50 percent rating, in effect for the rating period commencing in March 2017, is assigned based on evidence of a pronounced bilateral foot impairment with symptoms of marked pronation, extreme tenderness of plantar surfaces of the feet, marked inward displacement, and severe spasm of the tendon Achilles on manipulation, which are not improved by orthopedic shoes or appliances.  Id.

The rating schedule does not define the terms "mild," "moderate," "severe," or "pronounced," although the order of this terminology indicates that each term encompasses more serious symptomatology.  Therefore, the Board must evaluate the evidence of record and reach a decision that is equitable and just.  38 C.F.R. 
§ 4.6.  Although an element of evidence to be considered by the Board, the use of terminology such as "severe" by VA examiners and others is not dispositive of an issue.  All evidence must be evaluated in arriving at a decision regarding an increased rating.  38 C.F.R. § 4.2 , 4.6.38 C.F.R. § 4.71a , Diagnostic Code 5276.

Additionally, when evaluating musculoskeletal disabilities, VA must consider granting a higher rating in cases in which a veteran experiences functional loss due to limited or excess movement, pain, weakness, excess fatigability, or incoordination (to include during flare-ups or with repeated use), and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59 (2010); DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995).  

During the rating period prior to March 3, 2017, when the Veteran is in receipt of a 30 percent rating, the evidence of record fails to reflect that the Veteran's bilateral foot disorder was resulted in a pronounced bilateral foot impairment with symptoms of marked pronation, extreme tenderness of plantar surfaces of the feet, marked inward displacement, and severe spasm of the tendon Achilles on manipulation, which are not improved by orthopedic shoes or appliances, so as to warrant the assignment of the next higher rating of 50 percent.  In this regard, during his September 2010 VA foot examination, the Veteran was noted to evidence some tenderness of the surfaces of his feet, but the tenderness was not characterized as extreme or affecting his plantar surfaces.  Rather, the Veteran reported that his foot pain affected his arches and the dorsum aspect of his feet.  Moreover, the Veteran characterized the efficacy of his heel-to-toe orthotics as fair, indicating that they provided some relief of his bilateral foot symptoms.  While tenderness and abnormal weight-bearing were demonstrated, there was no evidence of painful motion, swelling, instability, or weakness in either foot.  Callosities and an unusual shoe wear pattern were noted, along with hammer toes affected the 2nd and 3rd toes that resolved with weight-bearing.  Furthermore, during the Veteran's August 2014 VA examination, the examiner specifically noted that there was no evidence of the foot symptoms contemplated by the rating criteria as indicative of pronounced symptoms, stating that the Veteran did not evidence of marked pronation, extreme tenderness of plantar surfaces of the feet, marked inward displacement, or severe spasm of the tendon Achilles on manipulation.  There were no characteristic calluses, and no extreme tenderness of the plantar surfaces of one or both feet.  The Veteran had only minimal tenderness to compression of the left metatarsophalangeal joints, with normal gait and an ability to stand on his heels and toes without difficulty or evidence of pain.  There was no heat, swelling, deformity or muscle weakness or wasting, and neurological examination was normal.

Given the foregoing, the Board concludes that the evidence of record fails to reflect a basis for awarding the next higher schedular rating of 50 percent.  As to whether an increased rating may be warranted based on the Veteran's flare-ups of his bilateral foot disorder or due to any associated functional impairment, the Veteran did not report experiencing any flare-ups of his foot disorder during this rating period, and his reported functional impairment of an inability to stand longer than 15 to 30 minutes or walk more than one to three miles is not so severe as to equate to a pronounced foot impairment, warranting the assignment of the next higher rating.  In that regard, the term "pronounced" is synonymous with very noticeable or strongly marked, as indicated by the very severe foot impairments listed in the 50 percent rating criteria, and the Board does not find the Veteran's functional limitations equate to such very severe symptomatology.  

Moreover, the Board notes that the only other Diagnostic Code pertaining to the feet that could provide a rating in excess of 30 percent for this period is Diagnostic Code 5278, which provides a 50 percent rating for bilateral claw foot with marked contraction of plantar fascia with dropped forefoot, all toes hammer toes, very painful callosities, marked varus deformity.  See 38 C.F.R. § 4.71a, Diagnostic Code 5278.  Here, there is no indication of marked contraction of plantar fascia or dropped forefoot, and only two toes are hammer toes; thus a 50 percent rating under Diagnostic Code 5278 prior to March 3, 2017 is precluded.

Thus, the Board concludes that the preponderance of the evidence of record for the rating period prior to March 3, 2017, is against the Veteran's claim seeking a higher rating; therefore, there is no reasonable doubt to be resolved on the Veteran's behalf, and an initial higher rating for the Veteran's bilateral foot disorder for the rating period prior to March 3, 2017, is not warranted.  

With regard to the rating period commencing on March 3, 2017, during which the Veteran is in receipt of a 50 percent rating, the Board notes that because 50 percent is the highest schedular rating available pursuant to Diagnostic Code 5276, and no rating higher than 50 percent is available pursuant to the other rating criteria for foot disabilities, there is no legal basis for the assignment of a higher schedular rating.  Accordingly, the Veteran's claim seeking an increased schedular rating must be denied as a matter of law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  As such, the benefit-of-the-doubt doctrine is not applicable.


ORDER

New and material evidence has been received to reopen the previously denied claim of entitlement to service connection for a right knee disorder.

Service connection for diabetes mellitus, to include as secondary to a service-connected bilateral foot disorder, is denied.

Service connection for foot ankylosis, to include as secondary to a service-connected bilateral foot disorder, is denied.  

An initial compensable rating for service-connected bilateral hearing loss is denied.

An initial higher rating for a service-connected bilateral foot disorder, evaluated as 30 disabling prior to March 3, 2017, and 50 percent disabling thereafter, is denied.


REMAND

With regard to the Veteran's claim seeking service connection for a psychiatric disorder, to include a chronic adjustment disorder, the RO denied the Veteran's claim when an August 2014 VA psychiatric examination failed to reveal a diagnosis of any psychiatric disorder, including a chronic adjustment disorder.  However, a review of the record reflects that the Veteran has been treated for his ongoing depressive disorder during the pendency of this appeal (and his prescribed treatment makes his depressive symptoms less easily clinically detectable), thereby satisfying the threshold service connection requirement of a current diagnosis of the claimed psychiatric disorder.  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007) (noting that the requirement of a current disability is satisfied when the claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim and that a claimant may be granted service connection even though the disability resolves prior to the Secretary's adjudication of the claim).  Accordingly, a new VA opinion addressing the Veteran's claimed theory of service connection, namely whether the Veteran's current depressive disorder is related to, or exacerbated, by his service-connected bilateral foot disability, is required.

With regard to the Veteran's claim seeking service connection for varicose veins, the record reflects that the Veteran was diagnosed with varicose veins affecting his bilateral calves, as noted in a June 2015 VA treatment record.  However, while the Veteran asserts that these varicosities are the result of his service-connected bilateral foot disabilities, no related medical opinion has been obtained.  As the Board finds that it is at least plausible that there could be a clinical correlation between a vascular disability affecting the Veteran's lower legs and his bilateral foot and leg disabilities, an examination and medical opinion is required on remand.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006). 

With regard to the Veteran's reopened service connection claim for a right knee disorder and initial service connection claim for a left knee disorder, the Board notes that the only VA medical opinion of record addresses whether the Veteran's bilateral knee disorders are secondary to his service-connected bilateral foot disorder.  However, as the Veteran's service treatment records reflect that the Veteran sustained in-service bilateral knee injuries, and reported related recurrent knee pain, a medical opinion addressing a theory of direct service connection is warranted, as well.  Updated treatment records should also be secured.

Accordingly, the case is REMANDED for the following action:

1. Obtain any outstanding VA treatment records.

2. With any necessary assistance from the Veteran, obtain any outstanding relevant private treatment records.

3. Then obtain an addendum opinion to determine whether the Veteran's depressive disorder, diagnosed during the appeal period, is directly related to service or is secondary to or exacerbated by his service-connected bilateral foot, back and leg disorders.  The Veteran's claims file must be provided to the examiner for review.  No additional examination is needed, unless the examiner determines otherwise.

After reviewing the Veteran's claims file, the examiner is asked to opine whether it is at least as likely as not (50 percent or higher probability) that the Veteran's current depressive disorder for which he received ongoing VA treatment:

(a) had its onset in service or is otherwise related to service;
(b) is proximately due to his service-connected bilateral foot, back, or lower extremity disorders; or 
(c) has been aggravated (worsened) by his service-connected bilateral foot, back, or lower extremity disorders.

When rendering this opinion, the examiner is asked to assume the presence of a current depressive disorder as fact, as the Veteran has been treated for this psychiatric disorder during the appeal period.  The examiner is also asked to address the July 2013 opinion of K.K., LCSW, noting what "appeared" to be an exacerbation of depression from back, leg and foot disabilities. 

A complete rationale must be provided for all opinions rendered.

4.  Then schedule the Veteran for a VA examination to determine the etiology of the Veteran's varicose veins of his lower extremities.  The Veteran's claims file must be provided to the examiner for review.  

After reviewing the claims file and conducting a relevant clinical examination, the examiner is asked to opine whether it is at least as likely as not (50 percent or higher probability) that any varicose veins present during this examination, and the varicosities of the Veteran's bilateral calves whose presence was noted during VA treatment rendered in 2015 during this appeal period:

(a) had their onset in service or is otherwise related to service;
(b) are proximately due to his service-connected bilateral foot or lower extremity disorders; or 
(c) have been aggravated (worsened) by his service-connected bilateral foot or lower extremity disorders.

A complete rationale must be provided for all opinions rendered.

5.  Then obtain an addendum opinion to determine whether the Veteran's bilateral knee disorders are the result of service.  The Veteran's claims file must be provided to the examiner for review.  No additional examination of the Veteran is necessary, unless the examiner determines otherwise.

After reviewing the claims file, conducting a relevant clinical examination, the examiner is asked to opine whether it is at least as likely as not (50 percent or higher probability) that bilateral knee osteoarthritis diagnosed during this appeal period had its initial onset in, or is otherwise related to, service.

When rendering this opinion, the examiner is asked to consider and comment on the clinical significance of the following evidence:

* The Veteran served on active duty from June 1973 to August 1980;
* In January 1977, the Veteran sought treatment for chronic knee pain;
* In May 1977, the Veteran again sought treatment for ongoing bilateral knee pain, but as bilateral knee x-rays were interpreted as normal, the etiology of the Veteran's knee pain was noted to be unknown;
* In June 1977, the Veteran underwent an orthopedic consultation regarding his bilateral knee pain;
* In March 1980, the Veteran sought treatment for recurrent left knee pain after a reported left knee injury in January 1980; x-rays of the left knee were interpreted as normal, and his left knee mass was assessed as a contusion;
* During his August 1980 separation medical examination, the Veteran's lower extremities were noted as normal, but when recounting his medical history, the Veteran's history of bilateral knee pain in 1974, and a related evaluation in 1977, was noted.

A complete rationale must be provided for all opinions rendered.

6.  Then, readjudicate the Veteran's service connection claims for varicose veins and psychiatric and bilateral knee disorders.  If any of the benefits sought remain denied, issue a Supplemental Statement of the Case and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (2012).



______________________________________________
S. BUSH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


